NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Jardine on February 8, 2022.
The application has been amended as follows: 
Cancel claim 2.
Replace claim 3 with the following and ALLOW:
“A method of treating skin or hair damage with a composition prepared by providing an aqueous slurry comprising humified organic matter, applying the aqueous slurry to high pressure column fractionation to obtain fractionated samples, applying the fractionated samples to molecular sieving, and isolating a fulvate fraction, the method comprising:
administering to a subject in need thereof the composition, wherein the composition comprises a therapeutically effective amount of an isolated fulvate fraction having a molecular formula of C12H16O9 and having an average molecular weight ranging from 80 to 350 Da, as measured by vapor pressure osmometry.”
claim 4.
Cancel claims 5-8.
ALLOW claims 9-13.
Rejoin claims 14-15 and ALLOW.
ALLOW claims 16-17
Cancel claims 18-21.
Reasons for Allowance
The claimed invention is drawn a method of treating skin or hair damage comprising administering to a subject in need thereof a composition comprising an isolated fulvate fraction having a molecular formula of C12H16O9 and having an average molecular weight ranging from 80 to 350 Da, wherein the fulvate fraction is isolated by a specified process.  
The closest prior art is considered to be Black et al (WO 2014/047292; of record) which compositions necessarily comprising an isolated fulvate fraction comprising a molecular formula of C12H16O9, although it was unknown at the time of Black et al that said compositions contained a molecular formula of C12H16O9.  Significantly, however, the compositions of Black et al are made by a distinct process.  In the instant case, based on the Black Declaration Under 37 C.R.R. 1.132 submitted 1/27/2022, it is found persuasive that the instantly claimed compositions, produced by the instantly claimed process, are structurally distinct from those taught by Black et al (WO 2014/047292; of record).  As such, the claimed method of administering said compositions is determined to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611